OPINION ON REMAND
COHEN, Justice.
Appellant pleaded no contest to an indictment for credit card abuse, and the court, following a plea bargain agreement, assessed punishment at five years probation and a $500.00 fine. Appellant asserts seven grounds of error claiming that the indictment was fundamentally defective and that the court erred in denying her motion to quash the indictment.
On September 29, 1983, 661 S.W.2d 204, a panel of this Court delivered its opinion sustaining ground of error number five and held that the indictment was fundamentally defective because it failed to name the victim of the offense.
The State’s petition for discretionary review was granted, and on April 3, 1985, the Court of Criminal Appeals reversed the judgment of the panel, held that there was no fundamental defect in the indictment, and remanded the cause to this Court for determination of whether it was reversible error for the trial court to have denied the motion to quash. Moallen v. State, 690 S.W.2d 244 (Tex.Crim.App.1985).
The first ground of error asserts that the indictment was fundamentally defective for failing to allege a culpable mental state. The indictment tracks the relevant statute, Tex.Penal Code Ann. sec. 32.31(b)(2) (Vernon 1974), in alleging that the appellant acted “with intent to obtain property and service.” The Court of Criminal Appeals held in its opinion in this case that that is the only mental state required and that the indictment contained no fundamental defect. Ground of error one is overruled.
The second ground of error asserts that the indictment was fundamentally defective because it did not particularly describe the property and service that appellant intended to obtain. As previously stated, the Court of Criminal Appeals has reviewed the indictment in this case and held that it was not fundamentally defective. The second ground of error is overruled.
The third ground of error contends that the trial court erred in refusing to quash the indictment because it did not particularly describe the property and services that appellant intended to obtain. It would be an unreasonable burden to require the State to allege what the appellant intended to obtain. This fact is generally known only to the appellant and not to the State. This was recognized by this Court in similar circumstances in Gonzales v. State, 638 S.W.2d 41, 44 (Tex.App.—Houston [1st Dist.] 1982, pet. ref’d). The defendant there was charged with possession with intent to deliver cocaine. A panel of this Court held that, “The State was not required to speculate on which manner of delivery the appellant intended to use and allege such in the indictment.” Id. The same rationale was used in Jones v. State, 576 S.W.2d 393, 395 (Tex.Crim.App.1979). These cases distinguish between a defendant who performs a prohibited act and one, like appellant, who acts “with intent to” do a prohibited act, but is not alleged to have completed the act. Because it would be an unreasonable burden to require the State to describe what property and services appellant intended to obtain, we reject this contention and overrule the third ground of error.
We have not discussed any fourth ground of error because there is none. Appellant’s brief goes from the third ground of error to the fifth and does not label any ground of error as number four.
*928The fifth ground of error was overruled by the Court of Criminal Appeals in its opinion in this case and requires no further discussion.
The sixth ground of error contends that the trial court erred in denying the motion to quash because the indictment failed to specify the name of the victim. The Court of Criminal Appeals opinion in this case, in overruling ground of error number five, held that an indictment for credit card abuse under this portion of the statute is not required to name a victim. The Court wrote:
In the instant offense, however, there need not necessarily be a “victim” for there to be a violation of law. There being no absolute requirement of a “victim,” failure to allege the same does not render the indictment fundamentally defective.
690 S.W.2d at 246.
Because there is no requirement of a victim for there to be a violation of law, we hold that the State was not required to name the victim when asked to do so in the motion to quash. Ground of error six is overruled.
The seventh ground of error asserts that the indictment is fundamentally defective for failure to allege the manner in which the credit card was “fictitious.” The Court of Criminal Appeals in its opinion in this case held that there was no fundamental defect in the indictment. The seventh ground of error is overruled.
The eighth ground of error contends that the trial court erred in failing to quash the indictment for failure to adequately describe the credit card in question. The motion to quash demanded to know the “name, kind, number and ownership” of the card, the identity of the “issuer,” and the identity of the “card holder.”
The indictment alleged that the appellant used “a fictitious Southwestern Bell Telephone Company credit card, purporting to be issued by Southwestern Bell Telephone Company to Maryam Moallen.” This identifies the purported card holder to have been appellant and the purported issuer to have been Southwestern Bell Telephone Company. As the Court of Criminal Appeals observed in its opinion, “the very fact that the credit card is fictitious implies there is no actual owner of the card....” We conclude that the references in the indictment to Southwestern Bell Telephone Company and to appellant were sufficient to identify the name, ownership, issuer, and card holder. Appellant cites no authority holding that more information is required. The eighth ground of error is overruled.
The judgment is affirmed.